DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step for”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step for”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP §2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “part” that is coupled with functional language “communicating” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
- “means for receiving” in claim 4.
- “means for directing” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
           - “means for receiving” (a seat plate and a set of poppet elements) (see spec., par. [0014]).
- “means for directing” (a guard plate, with at least one line of the set of poppet elements) (see spec., par. [0014]).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6, 7, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
-Claims 1, 6, 7, 11 recite “with at least one line of poppet elements having substantially circular poppet heads” which renders the claim indefinite since the term "substantially” is a relative term, the term "substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is suggested to delete this word from the claim to remedy this rejection.



                                                 Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102a1 as being anticipated by Thompson et al. (US 2004/0016459).
With regards to claim 1:
Thompson discloses a method of directing intake gas in a multiple-poppet- element scavenger valve in an engine, the valve comprising:
a seat plate (40) (see Figure 2A) disposed opposite a guard plate (20) (see Fig. 1A, par. [[0006, 0027]), with at least one line of poppet elements (16) (see Fig. 2A) having poppet heads (14) (see Fig. 2A), the poppet elements being mounted in the guard plate (20), the guard plate (20) also having at least one exit port (see Fig. 2), the method comprising:
receiving in the scavenger valve a poppet opening pressure from the intake gas; and directing the intake gas flowing across at least one poppet head directly into the engine (see par. [0006, 0008]).

With regard to the intended use language “two stroke scavenger valve”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to the functional intended use language (directing over 1/2 of gas particles flowing across at least one poppet head directly into the engine) in the claim does not serve to impart patentability. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitations of the claims. See MPEP 2114.

With regard to claims 2, 3:
Thompson discloses a method as in claim 1, Thompson further discloses directing particles across the at least one poppet head (14) (see Fig. 2A) through at least three or four separate flow paths (not numbered) into directly into the engine (see par. [0006, 0008)).

With regard to claim 4:
Thompson discloses a device for directing intake gas in a multiple-poppet- element scavenger valve, the device comprising:
means for receiving in the scavenger valve (a poppet (16) (see Fig. 2A) opening pressure from the intake gas; and means for directing the intake air flowing across at least one poppet head directly into the engine (see Fig. 2A, par. [0006, 0008]).

With regard to the intended use language “two stroke engine scavenger valve”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
With regard to the functional intended use language (directing over 1/2 of gas particles flowing across at least one poppet head directly into the engine), the functional claim language in the claim does not serve to impart patentability. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior apparatus teaches all the structural limitations of the claims. See MPEP 2114.

With regard to claim 5:
Thompson discloses a device as in claim 4, Thompson further discloses wherein said means for receiving comprises a seat plate (40) (see Fig. 2A) and a set of poppet elements (16) (see Fig. 2A) biased against said seat plate (40) to open when the opening pressure exceeds the bias of the poppets against the seat plate (see par. [0006, 0008]).

With regard to claim 6:
Thompson discloses a device as in claim 5, Thompson further discloses wherein said means for directing comprises a guard plate (20) (see Fig. 2A), with at least one line of the set of poppet elements (16) (see Fig. 2A), having substantially circular poppet heads (14) (see Fig. 2A), mounted in the guard plate (20), the guard plate also having at least three exit ports (not numbered) each defining a distinct flow path into the engine, wherein over of the circumference of at least some of the set of poppet elements is disposed directly over the three distinct exit paths (see Fig. 2A).

Claims 11-13, 18 are rejected under 35 U.S.C. 102a1 as being anticipated by Mohamed et al. (WO 2008/100758).
With regard to claim 11:
Mohamed discloses a scavenger valve comprising:
a guard plate (44) (Fig. 5, par. [0030]) including:
at least one line of poppet elements (50) (Fig. 5, par. [0031]) having substantially round poppet heads (not numbered); wherein at least some of the poppets have four exposed sections such that, for each exposed section; at least some of the gas flowing over the exposed section flows directly into an exit port (48) located in said guard plate (44) (Fig. 5) without flowing over any part of the guard plate and each of the four exposed sections is exposed to a different exit port than the other three exposed sections of any individual poppet head (see Fig. 7, par. [0030, 0032, 0035]); a seat plate (42) (Fig. 5) including a valve seat positioned and arranged to engage the poppet head (50) (Fig. 5).
	
    PNG
    media_image1.png
    356
    511
    media_image1.png
    Greyscale


With regard to claim 12:
Mohamed discloses a valve as in claim 11, Mohamed further discloses wherein the guard plate (44) (Fig. 5) further comprises a spacer portion (62) (Fig. 5) integrally formed in said seat plate and determining the lift of the poppet elements (see par. [0033]).

With regard to claim 13:
Mohamed discloses a valve as in claim 11, Mohamed further discloses wherein at least some of the poppet (50) (Fig. 7) have three exposed sections such that, for each exposed section, at least some of the gas flowing over the exposed section flows directly into an exit port (48) (Fig. 7) without flowing over any part of the guard plate and each of the three exposed sections is exposed to a different exit port than the other two exposed sections of any individual poppet head (Fig. 7).

With regard to claim 18:
Mohamed discloses a valve as in claim 11, Mohamed further discloses wherein said exit port (48) (Fig. 7) is round in cross-section.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 	obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10, 14-17, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Mohamed et al. (WO 2008/100758).
With regard to claim 7:
Mohamed discloses a scavenger valve (20) (Fig. 4, last 3 lines in par. [0029]) comprising:
a guard plate (44) (Fig. 5, par. [0030]) including:
at least one line of poppet elements (50) (Fig. 5, par. [0031]) having substantially round poppet heads (see Fig. 5), at least one exit port having 3 poppet elements partially disposed in line with the exit port (48) (Fig. 7), wherein at least some of the gas flowing over the poppet head flows directly into the exit port without flowing over any part of the guard plate; a seat plate (42) (Fig. 4) including a valve seat (42) positioned and arranged to engage the poppet head (see Fig. 5).
However, Mohamed fails to disclose at least one exit port having four poppet elements and an angle of exposure of each of four poppet elements is more than about 43 degrees.
It would have been obvious for one having ordinary skill in the art to modify Mohamed  by having at least one exit port having four poppet elements and an angle of exposure of each of four poppet elements is more than about 43 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). See MPEP 2144.05 II.



With regard to claim 8:
The modified Mohamed discloses a valve as in claim 7, Mohamed further discloses wherein the guard plate (44) further comprises a spacer portion integrally formed in said guard plate and determining the lift of the poppet elements (50) (Fig. 4, par. [0033]).
	
With regard to claim 9:
The modified Mohamed discloses a valve as in claim 7, Mohamed further discloses wherein the poppet elements (50) (Fig. 5) are biased against said seat plate (42) (see par. [0031]).

With regard to claim 10:
The modified Mohamed discloses a valve as in claim 9, Mohamed further discloses wherein the poppet elements (50) are biased by springs (56) located in said guard plate (44) (Fig. 5, par. [0031]).

With regard to claims 14-17:
Mohamed discloses a valve as in claim 13, however, Mohamed fails to disclose wherein the total angle of exposure of each of a majority of the poppets is between 180 degrees and  225 degrees.
It would have been obvious for one having ordinary skill in the art to modify Mohamed by using the total angle of exposure of some of the poppets between 180 and 225 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). See MPEP 2144.05 II.


With regard to claims 19-21:
Mohamed discloses a valve as in claim 11; however, Mohamed fails to disclose wherein the diameter of at least one poppet is greater than 1 inch, is 1.325 inches or 1.345 inches.
Since Mohamed discloses the diameter of at least one poppet is less than 0.9 inch (see par. [0018]), the general conditions of a claim are disclosed in the prior art. It would have been obvious for one having ordinary skill in the art to modify Russell by using the diameter of at least one poppet being greater than about one inch since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges by routine experimentation In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA1955). See MPEP 2144.05 II.

CONCLUSION
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m. - 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phutthiwat Wongwian, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/D.T./
Examiner, AU 3747


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747